DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/15/2020 and 12/11/2020 were incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a managing unit,” “an analyzing unit,” “a generating unit,” “an evaluation unit,” and “a presentation unit” in claims 1, 2, and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

                              Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-11 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract 
Step 2A: Prong 1
To clarify the identified abstract idea in claim 1 the pertinent portion pertaining to the abstract idea is bolded:
1. A control support apparatus that is communicably connected to at least one predetermined device, comprising: 
a managing unit configured to manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with external information disclosed for the predetermined device; and 
an analyzing unit configured to generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the target device.  
The bolded abstract idea is an algorithm involving extensive calculations.  
Step 2A: Prong 2
The managing unit, analyzing unit, and predetermined device are additional elements. The limitation of “manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with external information disclosed for the predetermined device”; and  “generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and .
This judicial exception is not integrated into a practical application. In particular, the specification details use of a generic computing unit to perform the method–using a processor to perform evaluating and calculating steps. The processor is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of mathematical calculations, i.e. the managing and generation steps) such that it amounts no more than mere instructions to apply the exception using a generic 
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using a processor to perform managing and generating steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide statutory eligibility; the claim is not patent eligible. Also, the managing unit, analyzing unit, and predetermined device are additional elements, but it is just generics element that does not amount to significantly more than the judicial exception.
Regarding claim 9, independent claim 9 similarly recites “manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with external information disclosed for the predetermined device” and “generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the 
Regarding claim 10, independent claim 10 similarly recites “manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with external information disclosed for the predetermined device” and “generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the target device,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the mere control support method executed in a computer communicably connected to at least one predetermined device does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.
Regarding claim 11, independent claim 11 similarly recites “manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with external information disclosed for the predetermined device” and “generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the target device,” which amount to an abstract idea as discussed above with respect to claim 1. Further, the mere control support method executed in a computer communicably connected to at least one predetermined device does not take the claim out of the mental process grouping. Thus, the claim recites an abstract idea.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2010/0287270 A1, hereinafter referred to as “Hashimoto”).
Regarding claim 1, Hashimoto discloses a control support apparatus that is communicably connected to at least one predetermined device, comprising: a managing unit configured to manage the predetermined device in association with internal information of the predetermined device and manage the predetermined device in association with external information disclosed for the predetermined device (para. [0062]: the request analyzing unit 32 of the network protocol proxy server 20 converts the control contents contained in the control request into a communication format corresponding to the control target apparatus based on the apparatus information that is acquired from the apparatus individual information DB 22 by the apparatus-individual-information managing unit 34; para. [0075]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus); and an analyzing unit configured to generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the target device (para. [0062]; para. [0075]: the request analyzing unit 32 stores the data received from the apparatus-individual-information managing unit 34, starts an “address information analysis” process (Step S315), and outputs to the address-information managing unit 36 the external IP address, for which the “apparatus control request” has been received from the management apparatus, as the address information (Step S316); para. [0120]: the request analyzing unit 32 analyzes a condition of the received autonomous control, and notifies the apparatus-individual-information managing unit 34 of an execution condition for each target apparatus).  
Regarding claim 2, Hashimoto discloses a generating unit configured to generate control information for controlling the target device based on the analysis information generated for the target device (para. [0057]: the apparatus control unit 37 receives the control input request from the request analyzing unit 32, transmits control information in an instructed control format “NETCONF” to the control target apparatus, receives a transmission result, and returns a response to the request analyzing unit 3).  

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2010/0287270 A1, hereinafter referred to as “Hashimoto”) in view of Yaoita et al. (US 2017/0068229 A1, hereinafter referred to as “Yaoita”).
Regarding claim 3, Hashimoto teaches all the limitation of claim 1. Hashimoto further teaches that the managing unit manages the predetermined device in association with information including the analysis information generated for the predetermined device and the control information generated for the predetermined para. [0062]; para. [0067]: when detecting an event, the event log storage unit 907 stores the type of the event and time information in association with each other into the storage unit 911).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the log information such as is described in Yaoita into the control support apparatus of Hashimoto, in order to allow log output functions to enable failures during system configuration or during operation to be investigated later. (para. [0002]).
Regarding claim 4, Hashimoto in view of Yaoita teaches all the limitation of claim 3. Hashimoto further teaches that in a case where the internal information corresponding to the target device does not exist, the analyzing unit analyzes the operation state of the target device based on log information corresponding to another device corresponding to external information similar to4 Application No. 16/981,123 Preliminary Amendmentthe external information corresponding to the target device, and generates analysis information (para. [0126]: the network protocol proxy server 20 performs a collection process and a processing process (e.g., calculation for statistics) as described below on the collected information in relaying information in place of the management apparatus. Consequently, it is possible to generate information not stored in the control target apparatus by the processing).  
para. [0122]: the request analyzing unit 32 inputs control information for acquiring information every five minutes to the apparatus control unit 37, receives a result, and evaluates an acquired value).  Hashimoto does not teaches adding evaluation value to log information corresponding to the target device. However, Yaoita teaches the control support apparatus is communicably connected to a management terminal that manages the predetermined device, and the control support apparatus further includes an evaluation unit configured to obtain an evaluation value of the analysis information and the control information, which are generated for the target device and entered in the management terminal, and add the evaluation value to log information corresponding to the target device (para. [0067]: the event log storage unit 907 further stores an address at which the logger 903 stores data in the logging result 913 as address link information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the log information such as is described in Yaoita into the control support apparatus of Hashimoto, in order to allow log output functions to enable failures during system configuration or during operation to be investigated later. (para. [0002]).
para. [0085]: when an execution result indicating a result of execution of the converted control information on the control target apparatus is received from the control target apparatus, the communication format corresponding to the management apparatus being a transmission destination of the control request is acquired from the management apparatus information DB 21; para. [0132]: the processing procedures, the control procedures, the specific names, and the information including various types of data and parameters that are presented in the text and the drawings can be modified in any form, except when it is noted otherwise).  
Regarding claim 7, Hashimoto in view of Yaoita teaches all the limitation of claim 1.  Hashimoto further teaches the internal information includes a design specification of the predetermined device (para. [0044]: the apparatus individual information DB 22 stores therein apparatus information for executing various types of control, in association with each apparatus to be a control target apparatus).  
Regarding claim 8, Hashimoto in view of Yaoita teaches all the limitation of claim 1.  Hashimoto teaches that Application No. 16/981,123Preliminary Amendmentthe external information includes a product specification of the predetermined device (para. para. [0120]: the apparatus-individual-information managing unit 34 stores the notified condition for the autonomous control in the apparatus individual information DB 22; para. [126]: see claim 4 above).  Hashimoto does not teach that Application No. 16/981,123Preliminary Amendmentthe external information includes at least one of information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned.  However, Yaoita teaches that the external information includes at least one of information on an unexpected event that occurs unexpectedly, information on a planned event that is scheduled as planned. (para. [0100]: the log 354 with the entry of 1018 is selected by the input operation performed by the user. The support apparatus 300 refers to the link information 185. When the link information 185 links the variable associated with the event with the entry selected by the user, the support apparatus 300 displays information indicating the variable as supplementary information on the user interface screen 341).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the unexpected event such as is described in Yaoita into the control support apparatus of Hashimoto, in order to allow log output functions to enable failures during system configuration or during operation to be investigated later. (para. [0002]).
Regarding claim 9, Hashimoto discloses a non-transitory computer readable medium including a control support program executed in a computer communicably connected to at least one predetermined device, the control support program causing the computer to function as: a managing unit configured to manage the predetermined device in association with internal information provided by a manufacturer of the predetermined device, and manage the predetermined device in association with external information disclosed for the predetermined device (para. [0062]; para. [0075]; para. [0120]; see claim 1 above); and an analyzing unit configured to generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the target device (para. [0062]; para. [0075]; para. [0120]; see claim 1 above).  
Regarding claim 10, Hashimoto discloses a control support method executed in a computer communicably connected to at least one predetermined device, the computer configure to: manage the predetermined device in association with internal information provided by a manufacturer of the predetermined device, and manage the predetermined device in association with external information disclosed for the predetermined device (para. [0062]; para. [0075]; para. [0120]; see claim 1 above), and generate analysis information by analyzing an operation state of a target device of the predetermined device based on internal information related to the target device and external information corresponding to the target device (para. [0062]; para. [0075]; para. [0120]; see claim 1 above).6 Application No. 16/981,123 Preliminary Amendment  
Regarding claim 11, Hashimoto discloses a control support apparatus communicably connected to at least one predetermined device, comprising: a managing unit configured to manage the predetermined device in association with external information disclosed for the predetermined device (para. [0062]; para. [0075]; para. [0120]; see claim 1 above); an analyzing unit configured to generate analysis information by analyzing an operation state of a target device of the predetermined device based on external information corresponding to the target device (para. [0062]; para. [0075]; para. [0120]; see claim 1 above); and a generating unit configured to para. [0057]: see claim 2 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGKYUNG LEE whose telephone number is (571)272-3669.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571)272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/SANGKYUNG LEE/Examiner, Art Unit 2866                                                                                                                                                                                            /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858